Citation Nr: 1428067	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Veteran's appeal was previously before the Board in June 2011, when it was remanded for further evidentiary development.  That development has been substantially completed, and the record has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the Veteran's representative in a June 2014 Brief, it appears that the Veteran's original claims file was lost or destroyed while in VA's possession and through no fault of the Veteran, and the claims file before the Board is a "rebuilt" claims file.  However, there is no indication that the AOJ notified the Veteran of the unavailability of his original claims file, to include his service treatment records, or attempted to locate the original claims file and reconstruct the record in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders."  On remand, the AOJ must undertake the necessary steps to locate and/or reconstruct the Veteran's original claims file, to specifically include his service treatment records, as per the M21-MR.  

Throughout the Veteran's current appeal the Veteran has asserted his claim under the theories of direct and secondary service connection.  As directed by the Board in the June 2011 remand, a VA opinion was obtained in August 2011 which addresses the matter of direct causation.  However, the only medical nexus opinion which addresses the theory of secondary service connection, obtained in June 2003, is inadequate for the purpose of adjudicating the Veteran's appeal.  Specifically, although the examiner stated that the Veteran's low back disability was "not related to his knee."  Because this opinion does not specifically address the matter of aggravation under 38 C.F.R. § 3.310 and the United States Court of Appeals for Veteran's Claims' (the Court's ) holding in Allen v. Brown, 7 Vet. App. 439 (1995), a remand is necessary.  

Finally, updated VA treatment records dated from June 2008 to the present must be obtained from the VA Medical Center (VAMC) in Gainesville, Florida, and all associated outpatient clinics and hospitals must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Requests to search for the missing claims file must again be made to the Records Management Center, the St. Petersburg, Florida, RO, and any Veterans Health Administration facilities which may have conducted VA medical reviews of the claims file between 1997 and 2002.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations must be made.  

All efforts to locate the original record must be completed in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders."  

All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review. 

If the Veteran's original claims file is located, it should be associated with the rebuilt claims file. 

2.  Obtain copies of all VA treatment records from the VAMC in Gainesville, Florida and all associated outpatient clinics, dated from June 2008 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

3.  Thereafter, transfer the complete record to the VA clinician who conducted the August 2011 VA examination.  After a review of the complete record, the examiner is requested to provide an opinion whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's low back disability is caused or aggravated by his left knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the VA clinician who performed the August 2011 VA examination is no longer employed by VA or is otherwise unavailable, the complete record must be provided to another VA clinician who, after review of the record, must address the question recounted above.  If the clinician determines that an examination is necessary, one should be scheduled.

A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought remain denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


